Case 3:19-cv-00264-RDM Document 19 Filed 11/13/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRETT O. FEESE,
Petitioner :
V. : 3:19-CV-264
(JUDGE MARIANI)
JOSH SHAPIRO, et al.,
Defendants
ORDER

AND NOW, THIS / a DAY OF NOVEMBER, 2020, upon review of Chief

Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 18) for clear error

 

or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 18) is ADOPTED for the reasons stated therein.
2. Petitioner's Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is
DENIED.
3. A Certificate of Appealability SHALL NOT ISSUE.

4. The Clerk of Court is directed to CLOSE this action.

 
    

 

| taMHly
Robert D. Mariani

United States District Judge
